COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:         Ex parte Arelius Alphonsa McGregor

Appellate case number:       01-18-00346-CR

Trial court case number:     1570410-A

Trial court:                 180th District Court of Harris County

        This Court’s May 8, 2018 Order had requested briefing in this accelerated appeal
 from the trial court’s March 26, 2018 order denying appellant’s pretrial habeas
 application in which he is challenging Texas Penal Code Section 21.16(b) as facially
 unconstitutional. See TEX. R. APP. P. 31.1. On May 29, 2018, appellant’s brief was filed,
 noting that the main issue in this case is pending in several sister courts of appeals,
 including the Tyler Court of Appeals which found Section 21.16(b) facially
 unconstitutional. See Ex parte Jordan Bartlett Jones, No. 12-17-00346-CR, — S.W.3d
 —, 2018 WL 2228888, at *9 (Tex. App.—Tyler May 16, 2018, pet. granted). The State’s
 brief and appellant’s reply brief both noted that the State filed a petition for discretionary
 review in Jones on May 16, 2018. The Court of Criminal Appeals granted the State’s
 petition on July 25, 2018, and granted the State’s extension to file its brief until September
 10, 2018. See Ex parte Jones, No. PD-0552-18 (Tex. Crim. App. Aug. 23, 2018, order).

        This Court agrees that the main issue in this appeal regarding the facial
 constitutionality of Section 21.16(b) is pending before the Court of Criminal Appeals and,
 therefore, that abatement is warranted. See, e.g., In re Marriage of A.L.F.L., No. 04-14-
 00364-CV, 2014 WL 4357457, at *1 (Tex. App.—San Antonio Aug. 13, 2014, Corrected
 Order) (noting that appellate court had previously granted appellant’s motion to abate
 appeal pending Texas Supreme Court’s resolution of similar issue). Accordingly, this
 Court sua sponte abates this appeal and directs the Clerk of this Court to treat it as a
 closed case, and to remove it from this Court’s active docket. This appeal will be
 reinstated on this Court’s active docket after the Court of Criminal Appeals decides Ex
 parte Jones. This Court will also consider a motion to reinstate filed by either party.

      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                     Acting individually     Acting for the Court
Date: _August 28, 2018             _____________________